     CASE 0:19-cv-01820-MJD-BRT Document 201 Filed 07/10/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,                          Case No. 19-cv-1820 MJD/BRT
              Plaintiff,

       v.

 NEWS CORPORATION, NEWS                           PLAINTIFF’S MOTION FOR
 AMERICA MARKETING FSI L.L.C., and                PARTIAL SUMMARY
 NEWS AMERICA MARKETING IN-                       JUDGMENT
 STORE SERVICES L.L.C.,

               Defendants.


       Plaintiff Insignia Systems, Inc. (“Insignia”) respectfully moves for partial summary

judgment on Defendants News Corporation, News America Marketing FSI L.L.C., and

News America Marketing In-Store Services L.L.C. (collectively, “News”) counterclaim.

Insignia bases this motion on all of the files, records, and proceedings of this action, and

the briefing and supporting materials, which will be filed and served in accordance with

the Federal Rules of Civil Procedure and Rule 7.1 of the Local Rules.



Dated: July 10, 2020                      Respectfully submitted,

                                          /s/ Alejandra C. Salinas
                                          SUSMAN GODFREY LLP
                                          William Christopher Carmody (pro hac vice)
                                          New York State Bar No. 4539276
                                          bcarmody@susmangodfrey.com
                                          Arun Subramanian (pro hac vice)
                                          New York State Bar No. 4611869
                                          asubramanian@susmangodfrey.com
                                          Mark Musico (pro hac vice)
                                          New York State Bar No. 5238001
CASE 0:19-cv-01820-MJD-BRT Document 201 Filed 07/10/20 Page 2 of 3




                              mmusico@susmangodfrey.com
                              Y. Gloria Park (pro hac vice)
                              New York State Bar No. 5477047
                              gpark@susmangodfrey.com
                              1301 Avenue of the Americas, 32nd Floor
                              New York, New York 10019
                              Telephone: (212) 336-3330
                              Fax: (212) 336-8340

                              Alejandra C. Salinas (pro hac vice)
                              Texas State Bar No. 24102452
                              asalinas@susmangodfrey.com
                              1000 Louisiana Street, Suite 5100
                              Houston, Texas 77002
                              Telephone: (713) 651-9366
                              Fax: (713) 654-6666

                              Rachel S. Black (pro hac vice)
                              Washington State Bar No. 32204
                              rblack@susmangodfrey.com
                              1201 Third Avenue, Suite 3800
                              Seattle, WA 98101
                              Telephone: (206) 516-3880
                              Fax: (206) 516-3883

                              NAPOLI SHKOLNIK PLLC
                              Hunter Shkolnik (pro hac vice)
                              New York State Bar No. 2031458
                              hunter@napolilaw.com
                              360 Lexington Avenue, 11th Floor
                              New York, New York 10017
                              Telephone: (212) 397-1000

                              BLACKWELL BURKE P.A.
                              Jerry W. Blackwell
                              Minnesota State Bar No. 186867
                              blackwell@blackwellburke.com
                              S. Jamal Faleel
                              Minnesota State Bar No. 320626
                              jfaleel@blackwellburke.com
                              431 South Seventh Street, Suite 2500
                              Minneapolis, MN 55415
                              Telephone: (212) 343-3200

                                2
CASE 0:19-cv-01820-MJD-BRT Document 201 Filed 07/10/20 Page 3 of 3




                              Fax: (212) 343-3205

                              Attorneys for Plaintiff Insignia Systems, Inc.




                                3
